Case 1:19-cv-02645-AJN-KHP Document 227 Filed 10/20/20 Page 1 of 1

TODD & LEVI, LLP
444 MADISON AVENUE
SUITE 1202
New York, New York lOO22

www. toddlevi.com
JOHN F. TODD TELEPHONE (212) 308-7400

JILL LEVI
DAVID B. ROSENBERG FACSIMILE (212) 308-8450

E MAIL: toddandievi@toddlevi.com
NOT FOR SERVICE OF LITIGATION PAPERS

October 20, 2020

BY ECF

Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square, Room 2102
New York, New York 10007

Re: City of Almaty, Kazakhstan, et ano. v. Felix Sater, et al.,
USDC, SDNY Case No. 19 Civ. 2645 (AJN) (KHP)

Dear Judge Nathan:

We represent Defendants Felix Sater, Bayrock Group, Inc., Global Habitat Solutions,
Inc., Daniel Ridloff and RRMI-DR LLC (collectively, the “Sater Defendants”). We write with
regard to Rule 3 (H) of Your Honor’s Individual Practices in Civil Cases (the “Practices”).

On December 3, 2019, the Sater Defendants’ Motion to Dismiss (the “Motion’”) was fully
briefed and submitted to the Court. See ECF Docket Numbers: 105, 106, 107, 109, 138, 139.
Rule 3(H) of the Practices provides that “[i]f a motion is not decided within 90 days of the time
that it has become fully briefed, counsel for the movant shall send a letter to alert the Court.”
Since the ninety day period expired just at the start of the global pandemic, we did not alert the
Court on March 3, 2020, that the Motion had not yet been decided. At this time, because almost
eleven months have elapsed since the Motion was fully briefed, we now alert the Court as
required by Rule 3(H).

We thank Your Honor for her time and attention to this matter.

Respectfully submitted,

s/s/ Fill Levi
Jill Levi

cc: All Counsel by ECF
